[a1010acompensationpolicy001.jpg]
Compensation Policy and Stock Ownership Guidelines for Outside Members of the
Board of Directors Compensation Element Description Term Directors serve
staggered three-year terms. Cash Compensation  Directors will receive annual
cash compensation of $90,000, inclusive of Board and committee meeting
attendance fees.  Committee Chairs will receive an additional annual fee as
follows: Audit Committee – $15,000; Compensation Committee – $12,500; Nominating
and Corporate Governance Committee – $10,000.  Non-Executive Chair will receive
an additional annual fee of $90,000.  Directors can elect to have cash
compensation paid in Rexnord stock as permitted by rules adopted by the Company
from time to time.  Cash compensation program is effective as of April 1, 2019.
Equity Grant  Directors will receive an annual equity grant with a value of
$130,000.  The vesting, form and methodology of the equity grant will be
determined by the Compensation Committee from time to time.  Equity
compensation program is effective as of April 1, 2019. Stock Ownership Directors
will be required to hold a minimum of 5 times the annual cash retainer in
Rexnord stock within five years of appointment (including Guidelines vested
options and vested, but deferred RSUs). Expenses Rexnord will reimburse
Directors for all reasonable out-of-pocket expenses related to their duties as a
Director. D&O Insurance Rexnord will maintain D&O insurance of at least $50
million annually. Indemnification Rexnord will indemnify Directors to the
fullest extent allowed by law. The cash compensation and equity grant will be
prorated for partial year service (e.g., directors who join in the middle of a
year). Cash compensation is paid quarterly in arrears. Revised as of May 2019



--------------------------------------------------------------------------------



 